Order entered October 15, 2013




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00747-CR

                                  SANTOS ANTONIO, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 291st Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F12-59381-U

                                              ORDER
          Both the clerk’s and reporter’s records are overdue in this appeal. Accordingly, the Court

ORDERS the trial court to make findings of fact regarding whether appellant has been deprived

of the clerk’s and reporter’s records because of ineffective counsel, indigence, or for any other

reason.

         The trial court shall first determine whether appellant desires to prosecute the appeal. If
          the trial court determines that appellant does not desire to prosecute the appeal, it shall
          make a finding to that effect.

         If the trial court determines that appellant desires to prosecute the appeal, it shall next
          determine whether appellant is indigent and entitled to proceed without payment of costs
          for the clerk’s and reporter’s records. If appellant is entitled to proceed without payment
          of costs, the trial court shall make a finding to that effect. Moreover, if appellant is
          indigent, the trial court is ORDERED to take such measures as may be necessary to
          assure effective representation, which may include appointment of new counsel. If the
       trial court finds appellant is not indigent, it shall determine whether retained counsel has
       abandoned the appeal.

      The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.

      The trial court shall next determine the date by which the clerk’s record will be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.
       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.


                                                     /s/     LANA MYERS
                                                             JUSTICE